Citation Nr: 0615425	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  04-37 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for nausea and 
dizziness to include as secondary to service-connected right 
ear hearing loss disability.


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from August 1951 to 
June 1955.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that denied service connection 
for migraine headaches and associated nausea and dizziness, 
to include as secondary to right ear hearing loss.  The 
record shows that RO initially considered the matter in 
September 1999 and denied the claim as not well grounded.  
Although the veteran did not appeal the decision, his current 
application was received in October 2001 and the RO reviewed 
the matter de novo on its own initiative as provided for in 
Section 7(b) of the Veterans Claims Assistance Act of 2000 
(VCAA).  


FINDINGS OF FACT

1.  The competent and probative medical evidence does not 
associate migraine headaches to the veteran's military 
service on any basis.

2.  The competent and probative medical evidence does not 
satisfactorily dissociate the veteran's dizziness and nausea 
from the right ear hearing loss disability shown initially 
during military service.


CONCLUSIONS OF LAW

1.  Migraine headaches were not incurred in or aggravated by 
active service and are not proximately due to or the result 
of a service connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).

2.  Dizziness and nausea are proximately due to or the result 
of a service-connected right ear hearing loss disability.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 38 C.F.R. §§ 3.102, 3.159 
(2005).  The VCAA is applicable to this appeal because the 
appellant's claim was filed after November 9, 2000, the 
effective date of the new law.  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf, and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In the 
decision below, the Board has granted the veteran's claim for 
service connection for dizziness ands nausea, and therefore 
the benefit sought on appeal has been granted in full.  
Accordingly, regardless of whether the requirements of the 
VCAA have been met in this case, no harm or prejudice to the 
appellant has resulted.  See, e.g., Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.  The RO will address any notice 
deficiency regarding the effective date and initial rating 
elements when it implements this decision.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Regarding the claim of service connection for migraine 
headaches, the February 2002 and December 2004 RO letters 
informed the veteran of the provisions of the VCAA and he was 
advised to identify any evidence in support of the claim that 
had not been obtained.  They informed the veteran that VA 
would obtain pertinent federal records.  The veteran was 
informed that VA would also make reasonable efforts to obtain 
any identified private medical evidence.  As such, the Board 
finds that the correspondence satisfied VA's duty to notify 
the veteran of the information and evidence necessary to 
substantiate the claims as required by Quartuccio, supra.  

The decision in Pelegrini v. Principi, 18 Vet. App 112 (2004) 
(replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  A VCAA notice in this case was 
provided to the veteran prior to the initial AOJ adjudication 
of the claim in February 2003 and as a result the timing of 
the notice does comply with the express requirements of the 
law as discussed in Pelegrini.  Furthermore, the more 
recently issued notice was completed before the RO again 
reviewed the matter in March 2005.  

The decision in Pelegrini also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of the claim.  See also, VAOPGCPREC 01-04.  The Board notes 
that the December 2004 VCAA-specific letter had a direct 
reference to this element on page 1, that the Board finds was 
an acceptable presentation of the fourth element.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, each of 
the four content requirements of a VCAA notice has been 
satisfied, and he was provided a single notice covering all 
content requirements expressly.  The content of the VCAA 
notice supports the conclusion that the claimant had a 
meaningful opportunity to participate effectively in the 
processing of the claim.  Furthermore, as the Board is 
denying service connection for migraine there is no potential 
prejudice in any deficiency in notice regarding the effective 
date or the initial rating determination.  The Board also 
notes that the notice of the rating decision, the statement 
of the case and supplemental statement of the case were 
thorough in presenting information the veteran needed to 
pursue his appeal.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  See, e.g., Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The RO obtained a VA examination and opinion and VA 
medical records and private treatment records which the 
veteran identified.  The supplemental statement of the case 
(SSOC) in March 2005 advised the veteran he did not return an 
authorization for the release of certain medical records and 
that he did not report for another examination scheduled in 
August 2004.  In July 2005, the veteran withdrew his request 
for a Board hearing and advised the Board that he wished to 
have the appeal considered on the record.  He did not respond 
specifically to the references in the SSOC to his failure to 
report for an examination or to authorize the release of 
medical records.  Thus, the Board finds the development is 
adequate when read in its entirety and that it satisfied the 
obligations established in the VCAA.  

In summary, the Board finds that reasonable efforts have been 
made to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  The record has been supplemented 
with relevant clinical records, and examinations that will 
support an informed determination.  VA's duty to assist the 
veteran in the development of the claim has been satisfied 
and the Board will turn to a discussion of the claims on the 
merits.


Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Service connection may be 
granted for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310.  It is the obligation of VA to render a decision 
which grants every benefit that can be supported in law while 
protecting the interests of the Government, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. §§ 3.103, 3.303(a).

To establish entitlement to service connection, there must be 
(1) competent evidence of a current disability (a medical 
diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence) 
Grottveit v. Brown, 5 Vet. App. 91. 93 (1993).  See Gutierrez 
v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  As applicable to claims 
of secondary service connection, see Allen v. Brown, 7 Vet. 
App. 439 (1995).  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

Regarding migraine headaches, the veteran has met the first 
requirement to prevail on a claim of entitlement to service 
connection; that is, he has a current diagnosis of migraine 
from the recent VA medical examination.  As will become 
apparent in the discussion that follows, he has not satisfied 
the other two requirements for prevailing on a claim of 
entitlement to service connection.  

The veteran filed his initial claim for service connection 
late in1998 claiming migraine headaches in 1954.  Although 
the service medical records show the evaluation of total 
hearing loss in the right ear from late in 1954 through mid 
1955 included a spinal tap, but the complaints were of 
vertigo, nausea and dizziness, and no headaches were reported 
in the symptomatology.  He was neurologically normal on the 
separation examination in May 1955.  

Thereafter, the well documented medical treatment record 
beginning in the early 1960's showed an October 1962 hospital 
report noted severe pain from posterior neck nodes and no 
headache history, as a system review reported no headaches or 
dizziness.  However, when he was readmitted in September 1964 
and noted as not having unusual headache or dizziness, it was 
reported he had severe headache with posterior cervical nodes 
in 1962.  Then in April 1966 and December 1966 it was 
reported he had headaches occurring on average once a week 
relieved with Anacin and with no convulsions or syncope.  The 
headache history in May 1968 was occurrence 2-3 times a 
month, again relieved with Anacin, and with no vertigo, 
syncope or convulsions.  However this record, the record of 
more recent private medical treatment through 2002 and VA 
treatment through 2004 showed no diagnosis of migraine 
headaches at any time.  

However, the VA examiner's diagnosis of migraine in October 
2002 was apparently based upon the veteran's description of 
symptoms and history and the addendum resolved the question 
as to whether such disorder may be related to the veteran's 
period of active service.  In view of the VA examiner's 
comments in the addendum, the Board finds that the examiner 
concluded that it was unlikely that migraine headaches were 
caused by any testing, specifically the spinal tap as the 
veteran alleged, during active service.  In this regard, the 
Board notes that in the addendum the VA examiner acknowledged 
the medical records showed no evidence to associate migraine 
to any testing or spinal tap and listed the pertinent service 
medical record entries that supported the opinion.  

In any event, the Board is obligated to determine the 
credibility and probative value of the VA physician's 
opinion.  The Board must analyze the credibility and 
probative value of all evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the veteran.  Eddy v. Brown, 9 Vet. App. 52 
(1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. 
Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. 
App 49 (1990).  The Board has "the authority to discount the 
weight and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  

Here, the initial opinion in October 2002 did not withstand a 
careful review of the record that formed the basis for the 
addendum.  The initial impression of migraine as likely as 
not to be service-connected was undoubtedly based on an 
inaccurate factual premise in view of the revised opinion in 
the addendum that noted specific entries in the service 
medical records to support the revised opinion.  Thus, the 
initial opinion in October 2002 is not accorded any 
significant weight.   See, e.g., Gabrielson v. Brown, 7 Vet. 
App. 36, 40 (1994); see also Grover v. West, 12 Vet. App. 
109, 112 (1999), affirming LeShore v. Brown, 8 Vet. App. 406 
(1995), holding that self-reported history unenhanced by 
additional comment from an examiner or review of relevant 
records does not constitute competent medical evidence.  See 
e.g., Bloom v. West, 12 Vet. App. 185, 187 (1999) 
(speculative medical opinion cannot establish in-service 
medical nexus without supporting clinical data or other 
rationale to provide the degree of certainty required for 
medical nexus evidence).  The examiner's opinion read fairly 
was that the migraine headaches were not in any way related 
to military service.  The examiner was thorough in evaluating 
the claim as shown in the review of the service records that 
did not show any reference to migraine.  The RO provided the 
entire record to the VA examiner and asked the examiner to 
address the contentions of causation the veteran had raised.  
See, e.g., Colayong v. West, 12 Vet. App. 524, 535 (1999); 
Bielby v. Brown, 7 Vet. App. 260, 268-69 (1994).  Therefore, 
the Board does assign significant probative weight to the 
amended VA opinion.  

In response to the VA opinion, there is no challenge to the 
specific conclusions with any competent medical evidence to 
rebut the opinion against service connection or diminish its 
probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 
(1995); Davis v. West, 13 Vet. App. 178, 185 (1999) and 
Struck v. Brown, 9 Vet. App. 145, 155 (1996).  Furthermore, 
the VA opinion is viewed in its full context, and not 
characterized solely by the medical professional's choice of 
words.  See, e.g., Lee v. Brown, 10 Vet. App. 336, 339 
(1997).  The Board notes from a fair reading of the addendum, 
the VA examiner did not find any relationship between the 
migraine and the service-connected right ear deafness which 
supports the Board's finding of no relationship to military 
service on any basis.  Thus, the Board assigns substantial 
weight to the VA opinion as it is not opposed with competent 
medical evidence and it was thorough in its analysis.  


A claimant's personal belief, no matter how sincere, 
unsupported by competent medical evidence, cannot form the 
basis of a claim.  Voerth v. West, 13 Vet. App. 117 (1999).  
Continuity of symptomatology is not established solely 
through his self-reported assertions where, as here, there is 
no medical evidence indicating continuous migraine 
symptomatology related to any incident of his military 
service.  McManaway v. West, 13 Vet. App. 60, 66 (1999).  
Furthermore, the veteran is a lay person who has expressed an 
opinion relating migraine headaches to his military service.  
However, he is not competent to address causation or etiology 
of his disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  A claimant's evidentiary assertions are presumed 
true unless inherently incredible or when the fact asserted 
is beyond the competence of the person making the assertion.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  Similarly, the 
Board is not competent to supplement the record with its own 
unsubstantiated medical conclusions, and certainly cannot 
oppose the competent VA medical opinion of record.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for migraine.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).

However, the VA examiner in 2002 drew a distinction between 
the claimed migraine and nausea and dizziness, in essence not 
associating the latter as a manifestation of claimed 
migraine.  It is clear from the examiner's medical opinion 
that he was able to relate the veteran's nausea and dizziness 
to the ear problem in view of the evidence cited from the 
service medical records.  In fact, it appears the addendum 
served to reinforce the earlier opinion that nausea and 
dizziness were service connected.  In this regard, the 
service medical records noted complaints of nausea and 
dizziness and the cause of the sudden onset right ear 
deafness was unknown according to the evaluation completed in 
July 1954.  He was noted as having slight nausea and vertigo 
on ice water stimulation and he also had dizziness 
occasionally being noted in April 1955.  There are occasional 
nonspecific references to dizziness in the record of medical 
treatment after service.  

The VA examiner's opinion is entitled to substantial weight 
as it was thorough in evaluating the claim as shown in the 
review of the service records.  Thus the opinion was not 
based solely on the veteran history and read fairly it 
associates the nausea and dizziness with the service-
connected hearing loss.  Similarly, the Board is not 
competent to supplement the record with its own 
unsubstantiated medical conclusions, and certainly cannot 
oppose the competent VA medical opinion of record.  It is 
noteworthy that a VA audiology examiner in May 2002 
questioned whether "something like" Meniere's syndrome was 
a more likely explanation for the right ear problem in view 
of the asymmetrical loss.  

The evidence supporting the claim need only be in approximate 
balance with negative evidence for the appellant to prevail 
and an accurate determination of etiology is not a condition 
precedent to granting service connection; nor is a definite 
or obvious etiology.  See Alemany v. Brown, 9 Vet. App. 518, 
520 (1996).  The Board observes that the VA opinion favorable 
to the claim appeared to have been based on a thorough review 
of the evidence of record and fairly considered the material 
evidence, favorable and unfavorable.  See Wray v. Brown, 7 
Vet. App. 488, 492-93 (1995).  The record provided for review 
does not appear to warrant seeking another opinion.  See 
Mariano v. Principi, 17 Vet. App. 305 (2003).  Furthermore, 
in deciding this matter, the Board liberally applied VA 
regulatory guidance that determinations as to service 
connection will be based on review of the entire evidence of 
record, with due consideration to the policy of the 
Department of Veterans Affairs to administer the law under a 
broad and liberal interpretation consistent with the facts in 
each individual case.  38 C.F.R. § 3.303(a).


ORDER

Entitlement to service connection for migraine headaches is 
denied.





Entitlement to service connection for a disability manifested 
by nausea and dizziness is granted.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


